Citation Nr: 0900017	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  05-12 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased rating for non-Hodgkin's lymphoma 
with persistent xerostomia and dysphagia, which is currently 
evaluated at 10 percent disabling.


REPRESENTATION

Appellant represented by:	American Legion


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1962 
to September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an August 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, which denied an increased 
rating in excess of 0 percent for non-Hodgkin's lymphoma, 
effective July 1, 2004.  The RO later granted an increased 
rating of 10 percent for non-Hodgkin's lymphoma, effective 
July 1, 2004 in a February 2005 rating decision.  The veteran 
has indicated that he is not satisfied with this rating.  
Thus, this claim is still before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).


FINDING OF FACT

The veteran's residuals of non-Hodgkin's lymphoma treatment 
include persistent dysphagia and xerostomia, which do not 
manifest in incomplete paralysis with severe functional 
limitations for the veteran.  


CONCLUSION OF LAW

The veteran's non-Hodgkin's lymphoma with persistent 
xerostomia and dysphagia do not meet the requirements for a 
rating evaluation in excess of 10 percent.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 4.7, 4.20, 4.117, Diagnostic code 7715, 4.124a, 
Diagnostic Codes 8205, 8209 (2008).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The RO attempted to accomplish the 
notification obligation in this case by way of a letter from 
the RO to the veteran dated in April 2005; however this 
notice was insufficient as it was produced after the last 
adjudication.   See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While the notice was not 
provided prior to the initial adjudication, the claimant has 
had the opportunity to submit additional argument and 
evidence, and to meaningfully participate in the adjudication 
process.  The claim was not subsequently readjudicated, 
following the provision of notice.  However, no fundamental 
unfairness is shown as result of the untimely notice or 
failure to readjudicate, as the veteran responded in July 
2005 that he had no further evidence to submit.  

In a recent decision, the Court outlined the notice that is 
necessary in a claim for an increased rating.  Vazquez-Flores 
v. Peake, 22 Vet. App. 37, 43-44 (2008).  The April 2005 
letter identified some of the evidence necessary to 
substantiate an increased rating claim and the relative 
duties of VA and the claimant to obtain evidence, but the 
veteran did not receive notice that substantially complied 
with the requirements of Vazquez-Flores.  In this case, 
however, the Board finds that any VCAA notice errors did not 
affect the essential fairness of the adjudication as VA has 
obtained all relevant evidence, and as the appellant has 
demonstrated actual knowledge of what was necessary to 
substantiate the claim.  Id., Vazquez-Flores, 22 Vet. App. at 
48.  

Specifically, the veteran through his representative has 
submitted statements contending that the residuals of his 
non-Hodgkin's lymphoma including xerostomia are severe enough 
to warrant a rating higher than 10 percent.  The veteran also 
has indicated how the residuals of his non-Hodgkin's lymphoma 
affect his daily life in statements on the VA medical 
records.  The veteran's present employment is not addressed.  
These actions by the veteran and his representative indicate 
actual knowledge of the right to submit additional evidence 
and of the availability of additional process regarding the 
rating criteria for non-Hodgkin's lymphoma.  The veteran's 
representative also is presumed to be informed as to the 
requirements for a claim for increased rating and to have 
communicated this information to the veteran.  See Overton v. 
Nicholson, 20 Vet. App. 427, 438- 439.  As both actual 
knowledge of the veteran's procedural rights and the evidence 
necessary to substantiate the claim have been demonstrated, 
and the veteran has had a meaningful opportunity to 
participate in the development of his claim, the Board finds 
that no prejudice to the veteran will result from proceeding 
with adjudication without additional notice or process.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that the duty 
to notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based upon the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Where entitlement to compensation already has been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  A claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.

The veteran suffered from non-Hodgkin's lymphoma.  He was 
rated at 100 percent disabled in a December 2002 rating 
decision under diagnostic code 7715.  38 C.F.R. § 4.117.  
Subsequently, his rating dropped to 0 percent when he entered 
remission.  After the lymphoma enters remission, diagnostic 
code 7715 states that if there has been no local recurrence 
or metastasis, the disability must be rated based upon the 
residuals.  38 C.F.R. § 4.117.  

The veteran contends that his residuals of xerostomia and 
dysphagia require an evaluation rating above 10 percent 
disabling.  Unfortunately, xerostomia and dysphagia do not 
have their own individual diagnostic codes.  However, when an 
unlisted condition is encountered it is permissible to rate 
it under a closely related disease or injury in which not 
only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  

The RO rated the disabilities under diagnostic code 8205, 
which covers paralysis of the fifth (trigeminal) cranial 
nerve.  The Board notes that the proper diagnostic code for 
the veteran's disability is 8209, which covers paralysis of 
the ninth (glossopharyngeal) cranial nerve.  38 C.F.R. 
§ 4.124a.  The fifth nerve seems to control mastication, 
while the ninth nerve controls the throat muscles as well as 
salivary glands.  See Dorland's Illustrated Medical 
Dictionary, 28th edition, pp.1122 and 1126.  As the veteran's 
disability includes dry mouth and trouble swallowing, and 
does not include trouble chewing, the Board finds that 
diagnostic code 8209 is the appropriate rating schedule. 

The change in diagnostic codes does not affect the veteran's 
current benefits as each are based upon a determination of 
incomplete - moderate paralysis, incomplete - severe 
paralysis, or complete paralysis.  The veteran is currently 
rated at incomplete paralysis with moderate functional 
limitations, which is rated at 10 percent under each 
diagnostic code.  

The first mention of xerostomia or dysphagia was in the 
medication list for the veteran in December 2003, which 
included a prescription for saliva substitute.  It was noted 
that after completion of his radiation therapy in January 
2003 he had not received any further treatment since then.  
The veteran indicated that he had done very well and that his 
only complaint was some dryness of mouth and some difficulty 
swallowing.  He also had occasional sweating spells but these 
had become much less frequent and less severe.  The last 
episode was the previous morning.  He had lost weight from 
212 pounds to the present weight of 180 pounds.  He had no 
fever, nausea, or vomiting.  He got a little short of breath 
but had no paroxysmal nocturnal dyspnea.  A separate December 
2003 VA medical record shows that the veteran reported to his 
doctor that the pills for the dry mouth were working.  In the 
same report, the veteran's difficulty swallowing was 
described as slight.  His weight was stable, gained 1.2 
pounds and he denied lumps or swelling.  

In June 2003, a VA medical examiner noted that the veteran 
had "some dysphagia."  A February 2004 letter from a 
private doctor stated that the veteran had persistent 
xerostomia after receiving chemotherapy.  VA medical records 
dated from July 2004 to August 2004 show no evidence of 
recurrent or new tumors in the neck or rest of the body.  A 
November 2004 letter from another private doctor also 
describes the xerostomia as persistent.  

To receive an increased rating, the veteran must show that 
his disabilities have gotten worse, specifically in this case 
that they limit his functional abilities in a severe manner.  
Here, the disabilities are xerostomia and dysphagia.  The 
most significant limitation caused by dry mouth and 
difficulty swallowing is on the veteran's ability to eat.  
The veteran here did lose weight since the end of his 
chemotherapy, however such weight loss was requested by his 
doctor and even more weight loss was encouraged through diet 
and physical activity during a July 2004 appointment.  The 
veteran has given no indication that his ability to function 
is at all severely limited.  No doctor has described the 
disabilities as severe; conversely, a medical examiner has 
referred to the veteran's dysphagia as slight. 

After reviewing the totality of the evidence, the Board is 
compelled to conclude that the preponderance of the evidence 
is against this claim. The benefit-of-the-doubt doctrine 
therefore does not apply, and the claim for an increased 
rating must be denied.  See Gilbert v. Derwinski, 1 Vet. App 
49 (1990).  The RO properly evaluated the veteran's residuals 
of non-Hodgkin's lymphoma, specifically xerostomia and 
dysphagia, as 10 percent disabling.  

The level of impairment associated with the residuals of non-
Hodgkin's lymphoma has been relatively stable throughout the 
appeals period, or at least has never been worse than what is 
warranted for a 10 percent rating.  Therefore, the 
application of staged ratings (i.e., different percentage 
ratings for different periods of time) is inapplicable.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran's disability picture also has not been rendered 
unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluations for the 
disabilities at issue for which an increased compensation 
benefits is sought on appeal.  38 C.F.R. § 3.321(b)(1); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  There is no 
medical evidence that the veteran's persistent dry mouth and 
trouble swallowing result in any marked interference with 
employment or require frequent periods of hospitalization.  
The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of the 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


ORDER

Entitlement to an increased rating for non-Hodgkin's lymphoma 
with persistent xerostomia and dysphagia, which is currently 
evaluated at 10 percent disabling is denied. 


____________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


